Exhibit 10.2

BAXALTA INCORPORATED

AMENDMENT TO SEVERANCE AGREEMENT

THIS AMENDMENT to the Severance Agreement is dated as of November 11, 2015, by
and between Baxalta Incorporated (the “Company”) and                     
(the “Executive”), and amends that certain Severance Agreement, dated as of
July 1, 2015 (the “Agreement”), by and between the Company and the
Executive. All capitalized terms used but not otherwise defined herein shall
have the meanings given such terms in the Agreement.

WHEREAS, the parties have agreed to amend the Agreement to include provisions to
address the treatment of Excess Parachute Payments, as that term is defined
below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Excess Parachute Payments. The Agreement is hereby amended and restated in
its entirety to include an additional provision under Section 6 as follows:

“6.4. Notwithstanding any provision of this Agreement to the contrary, if any
payment or benefit to be paid or provided hereunder, when combined with any
other amount payable to Executive, would be an “Excess Parachute Payment,”
within the meaning of Section 280G of the Code, or any successor provision
thereto, but for the application of this sentence, then the payments and
benefits to be paid or provided hereunder shall be reduced to the minimum extent
necessary so that no portion of any such payment or benefit, as so reduced,
constitutes an Excess Parachute Payment; provided, however, that the foregoing
reduction shall be made only if and to the extent that such reduction would
result in an increase in the aggregate payments and benefits to be provided,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes). In the event that any payment or benefit
intended to be provided hereunder is required to be reduced pursuant to this
Section the reduction shall occur in the following order: (A) by first reducing
or eliminating the portion of the payments which are not payable in cash and are
not attributable to equity awards (other than that portion of the payments
subject to clause (E) hereof), (B) then by reducing or eliminating cash payments
(other than that portion of the payments subject to clause (E) hereof), (C) then
by reducing or eliminating the portion of the payments which are not payable in
cash and are attributable to equity awards (other than that portion of the
payments subject to clause (E) hereof) the vesting of which is based upon the
achievement of performance goals, (D) then by reducing or eliminating the
portion of the payments which are not payable in cash and are attributable to
equity awards (other than that portion of the payments subject to clause
(E) hereof) the vesting of which is based only upon continued employment, and
(E) then by reducing or eliminating the portion of the payments (whether payable
in cash or not payable in cash) to which Treasury Regulation § 1.280G-1 Q/A
24(c) (or successor thereto) applies, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time. The
determination of whether any payment or benefit shall be reduced



--------------------------------------------------------------------------------

as provided in this Section 6.4 and the amount of such reduction shall be made
at the Company’s expense by an accounting firm selected by the Company (the
“Accounting Firm”). The Accounting Firm shall provide its determination (the
“Determination”), together with supporting calculations and documentation, to
the Company and Executive within forty five (45) days after Executive’s final
day of employment, which Determination, absent manifest error, shall be binding,
final and conclusive upon the Company and Executive. If the Accounting Firm
determines that the payments and benefits to be provided to Executive will not
result in any Excess Parachute Payments, it shall furnish Executive with an
opinion to that effect. If the Accounting Firm determines that the payments and
benefits to be provided to Executive will result in Excess Parachute Payments,
it shall furnish the Executive with an opinion that no Excess Parachute Payments
will be made after the reductions contemplated by this Section 6.4. Anything
else contained herein to the contrary notwithstanding, in no event shall the
Company be liable to Executive for any adverse federal, state or local tax
consequence resulting from the receipt of payments and benefits pursuant to this
Agreement, including any excise tax imposed by Section 4999 of the Code.”

2. Effect. Except as expressly set forth herein, all other provisions of the
Agreement shall remain in full force and effect. This Amendment shall be deemed
incorporated into and made a part of the Agreement. After the date hereof, all
references to the Agreement shall mean the Agreement as amended by this
Amendment.

3. Entire Agreement. This Amendment and the Agreement constitute the entire
agreement of the parties hereto and supersede in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof.

4. Governing Law. The validity, interpretation, construction and performance of
this Amendment will be governed by the laws of the State of Illinois.

5. Validity. The invalidity or unenforceability of any provision of this
Amendment shall not affect the validity or enforceability of any other provision
of this Amendment, which shall remain in full force and effect.

6. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

BAXALTA INCORPORATED By:  

 

Name:   Anne-Marie Law Title:   EVP and Head of Human Resources

 

EXECUTIVE Address:

 

 

 

(Please print carefully)

[Signature page to Amendment to Severance Agreement]

 

3